     Case 1:20-cv-00399-DAD-HBK Document 33 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER G. VALENCIA,                           No. 1:20-cv-00399-HBK
12                        Plaintiff,                     VOLUNTARY DISMISSAL WITH
                                                         PREJUDICE UNDER FED. R. CIV. P. 41
13            v.                                         (a)(1)(A)(ii)
14    STU SHERMAN, et al.,                               ORDER DIRECTING CLERK TO ASSIGN
                                                         THIS CASE TO DISTRICT JUDGE
15                        Defendants.
                                                         (Doc. No. 31)
16

17

18

19          On April 7, 2021, the parties filed a Stipulation for Voluntary Dismissal with Prejudice
20   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). (Doc. No. 31). According to the Stipulation, each
21   side will bear their own attorneys’ fees and litigation costs. (Id.).
22          Accordingly:
23          1.      Pursuant to the parties’ Stipulation (Doc. No. 31) this action is dismissed with
24          prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii).
25          2.      The Clerk of Court is respectfully directed to terminate all pending motions, assign
26          this case to a district judge and close this case.
27

28
                                                         1
     Case 1:20-cv-00399-DAD-HBK Document 33 Filed 04/09/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   April 8, 2021
 4                                         HELENA M. BARCH-KUCHTA
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
